Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS NOVEMBER TRAFFIC DALLAS, TEXAS – December 4, 2009 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 5.9 billion revenue passenger miles (RPMs) in November 2009, an 11.7 percent increase from the 5.3 billion RPMs flown in November 2008.Available seat miles (ASMs) decreased 7.7 percent to 7.7 billion from the November 2008 level of 8.3 billion.The load factor for the month was 76.5 percent, compared to 63.2 percent for the same period last year.For November 2009, passenger revenue per ASM is estimated to have increased in the 12 percent range as compared to November 2008. For the eleven months ended November 30, 2009, Southwest flew 68.5 billion RPMs, compared to 67.7 billion RPMs for the same period in 2008, an increase of 1.2 percent.Available seat miles decreased 5.0 percent to 90.2 billion from the 2008 level of 95.0billion.The year-to-date load factor was 76.0 percent, compared to 71.3 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS NOVEMBER 2009 2008 CHANGE Revenue passengers carried 7,015,636 6,519,788 7.6 % Enplaned passengers 8,255,414 7,447,454 10.8 % Revenue passenger miles (000) 5,879,163 5,263,205 11.7 % Available seat miles (000) 7,686,018 8,325,287 (7.7 )% Load factor 76.5 % 63.2 % 13.3 pts. Average length of haul 838 807 3.8 % Trips flown 89,286 95,355 (6.4 )% YEAR-TO-DATE 2009 2008 CHANGE Revenue passengers carried 79,259,652 81,750,283 (3.0 )% Enplaned passengers 92,983,281 93,955,769 (1.0 )% Revenue passenger miles (000) 68,486,053 67,697,297 1.2 % Available seat miles (000) 90,168,802 94,952,996 (5.0 )% Load factor 76.0 % 71.3 % 4.7 pts. Average length of haul 864 828 4.3 % Trips flown 1,034,327 1,095,338 (5.6 )% ***
